Exhibit 10 (f)(2)

 

AMENDMENT NO. 1

to the

2004 RESTATEMENT

of the

XEROX CORPORATION UNFUNDED RETIREMENT INCOME GUARANTEE PLAN

 

 

W I T N E S S E T H :

 

WHEREAS, Xerox Corporation (the “Company”) has adopted the Unfunded Retirement
Income Guarantee Plan, which is presently set forth in the “2004 Restatement of
Xerox Corporation Unfunded Retirement Income Guarantee Plan”,

 

WHEREAS, the Company desires to amend the Plan,

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Section 3.1 shall be amended to read in its entirety as follows:

 

“Section 3.1. Eligibility. All Employees and beneficiaries of Employees eligible
to receive benefits from the Funded Plan shall be eligible to receive benefits
under this Plan in accordance with Section 4.1 regardless of when the Employees
may have retired. Notwithstanding the above, if a Participant who is an Employee
or former Employee of the Company is deemed by the Plan Administrator, in his
sole reasonable discretion, to have engaged in detrimental activity against the
Company, such Employee or former Employee shall not be eligible to receive
benefits under the Plan.”

 

2. A new Section 6.6 shall be added to read in its entirety as follows:

 

“Section 6.6. Restriction of Venue. Any action in connection with the Plan by an
Employee or beneficiary may only be brought in Federal District Court in Monroe
County, New York.”

 

3. In the third sentence of Section 7.1, “(iii)” shall be amended to read as
follows:

 

“(iii) the Vice President of the Company responsible for Human Resources or a
representative thereof.”

 

4. The second paragraph of Section 7.1 shall be amended to read in its entirety
as follows:

 

“Any amendment, alteration, modification or suspension under subsection (iii) of
the preceding paragraph shall be set forth in a written instrument executed by
the Vice President of the Company responsible for human resources.”

 

The effective date of this amendment is as of the date hereof. In all other
respects the Plan shall remain unchanged.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed and its
corporate seal duly affixed this 21st day of October, 2005.

 

 

XEROX CORPORATION

By    

  /s/ Patricia M. Nazemetz    

Vice President

 

 

 

 

ATTEST:

/s/ J. Michael Farren Secretary

 

 